       Case 2:19-cv-05455-JJT Document 25 Filed 05/27/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Nery Efrain Blas Ortiz,                            No. CV-19-05455-PHX-JJT (DMF)
10                  Petitioner,                         ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation submitted by United States Magistrate
16   Judge Deborah M. Fine (Doc. 17, “R&R”) recommending that the Court deny the Petition
17   Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Doc. 1). Petitioner timely filed
18   Objections to the R&R (Doc. 20) and Respondents filed a Response to those Objections
19   (Doc. 22). Petitioner filed a Reply to that Response (Doc. 23) which Respondents then
20   moved to strike (Doc. 24).
21          Petitioner’s sole ground for his Petition was insufficiency of evidence from which
22   a jury could find him guilty of the three murder charges. Judge Fine correctly stated the
23   standard of review on this ground, and Petitioner does not argue otherwise. In his
24   Objection, he simply disagrees with Judge Fine’s conclusion that “the evidence does not
25   support a conclusion that no rational trier of fact could have found Petitioner guilty beyond
26   a reasonable doubt.” (R&R at 11.) Rather, Petitioner argues that the above conclusion is in
27   error because “Petitioner believes that a rational trier of fact could have found him not
28   guilty beyond a reasonable doubt.” (Doc. 20 at 2.)
       Case 2:19-cv-05455-JJT Document 25 Filed 05/27/21 Page 2 of 2



 1          But that’s not the standard. The standard is as Judge Fine set forth, and quoted
 2   immediately above. And the law is that where a jury could find a defendant either guilty or
 3   not guilty based on the evidence before it, this Court must presume for purposes of habeas
 4   review “that the trier of fact resolved any such conflicts in favor of the prosecution and
 5   must defer to that resolution.” Jackson v. Virginia, 442 U.S. 307, 326 (1979). Under the
 6   deferential review of habeas, evidence that could lead to a finding of guilty or a finding of
 7   not guilty is not “insufficient.” Only evidence from which no rational trier of fact could
 8   find a defendant guilty beyond a reasonable doubt will satisfy the standard Petitioner needs
 9   to meet here. And the instant evidence does not meet that standard.
10          IT IS ORDERED overruling Petitioner’s Objection (Doc. 20) and adopting in whole
11   the R&R (Doc. 17).
12          IT IS FURTHER ORDERED denying the Petition Under 28 U.S.C. § 2254 for Writ
13   of Habeas Corpus (Doc. 1) and denying as moot Respondent’s “Motion to Strike
14   Petitioner’s Sur-Reply (Doc. 24).
15          IT IS FURTHER ORDERED denying a certificate of appeal ability and motion to
16   proceed in forma pauperis. Petitioner has not made a substantial showing of a denial of a
17   constitutional right. The Court finds that jurists of reason would not find its assessment of
18   Petitioner’s constitutional claims to be “debatable or wrong” under Slack v. McDaniel, 529
19   U.S. 473, 484 (2000).
20          Dated this 27th day of May, 2021.
21
22                                          Honorable John J. Tuchi
                                            United States District Judge
23
24
25
26
27
28


                                                 -2-
